Citation Nr: 0213744	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether there was clear and unmistakable error in the 
December 21, 1967, rating decision, which continued the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granted a total rating for 
compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the United States of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the December 21, 1967, 
rating decision, which continued the 60 percent evaluation 
for service-connected gunshot wound of the right femur with 
nonunion and granted a total rating for compensation based 
upon individual unemployability, did not contain clear and 
unmistakable error.

The Board notes that the veteran has submitted additional 
documentation, claiming clear and unmistakable error in 
November 1966, January 1967, October 1968, and February 1969 
rating decisions.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The December 21, 1967, rating decision, which continued the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granted a total rating for 
compensation based upon individual unemployability, was 
supportable.

CONCLUSION OF LAW

The January 1959 rating decision, which continued the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granted a total rating for 
compensation based upon individual unemployability, did not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1999 rating decision on appeal 
and the February 2000 statement of the case, the RO informed 
the veteran of the evidence necessary to establish clear and 
unmistakable error in the December 1967 RO rating decision.  
In the February 2000 statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claim for clear and unmistakable error.  These 
determinations were mailed to the veteran with correspondence 
copies mailed to the veteran's representative, the Military 
Order of the Purple Heart of the United States of America.  
None of the determinations were returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

As to assisting the veteran in obtaining relevant records and 
providing the veteran with an examination in connection with 
his claim, the Board notes that this is a claim for clear and 
unmistakable error in a 1967 decision.  Obtaining current 
treatment records and providing the veteran with an 
examination in relation to a 1967 rating decision, would not 
assist the veteran in his claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim for clear and unmistakable error and has 
notified him of the information and evidence necessary to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the case need not be referred 
to the veteran or his representative for further argument as 
the Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Decision

The Board notes that in a November 1966 rating decision, the 
RO granted service connection for gunshot wound, residuals of 
the right femur with a nonunited  fracture, and assigned a 
100 percent evaluation under 38 C.F.R. § 4.29 (1966) based 
upon hospitalization.

In January, May and June 1967 rating decisions, the RO 
extended the 100 percent evaluation under 38 C.F.R. § 4.29 
and 38 C.F.R. § 4.30 (1967) (based upon convalescence) until 
September 1967.  With the termination of the l00 percent 
evaluation under paragraph 30 for convalescence, the RO 
assigned a 60 percent evaluation from October  1, 1967, under 
Diagnostic Code 5255 (1967) (fracture of femur with nonunion 
without loose motion, weightbearing preserved with brace).  

In the January 1967 rating decision, it was noted that a 
rating as to the muscle injury the veteran had sustained in 
service was deferred until complete service medical records 
were obtained.

In May 1967, the veteran filed an increased rating claim for 
the right hip disability and a total rating for compensation 
based upon the individual unemployability claim.  In the 
December 21, 1967, rating decision, the RO adjudicated the 
claims, continuing the 60 percent evaluation for the right 
hip disability under Diagnostic Code 5255 and granting the 
total rating for compensation based upon individual 
unemployability, effective from October 1, 1967, the day 
following the termination of the 100 percent rating under 
paragraph 30 for convalescence.  The RO notified the veteran 
of the rating decision in February 1968.

The veteran asserts that clear and unmistakable error exists 
in the December 21, 1967, rating decision in that the RO 
failed to properly rate the gunshot wound of the right femur 
with nonunion, to include an evaluation that contemplated 
muscle damage.  He further asserts that had the RO properly 
rated the right hip disorder in December 1967, the correct 
rating would have changed the outcome of subsequent RO 
decisions and the May 1984 Board decision.

Under the provisions of 38 C.F.R. § 3.105(a) (2001), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The Court has 
asserted that, "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The issue before the RO in December 1967 was whether the 
service-connected gunshot wound of the right femur with 
nonunion warranted an evaluation in excess of 60 percent, 
including muscle damage.

At the time of the December 1967 rating decision, the 
veteran's service-connected disability was evaluated under 
Diagnostic Code 5255.  Under that Diagnostic Code in 1967 
(which has not changed from that time), a 60 percent 
evaluation was warranted with a fracture of the shaft or 
anatomical neck of the femur with nonunion without loose 
motion, weightbearing preserved with aid of brace, or when 
there was a fracture of the surgical neck of the femur with 
false joint.  An 80 percent evaluation was warranted when 
there was a fracture of the shaft or anatomical neck of the 
femur with nonunion with loose motion (spiral or oblique 
fracture).  The other Diagnostic Code that could be 
applicable was Diagnostic Code 5314, pertaining to the 
anterior thigh muscle group affecting the range of motion of 
the hip and knee.  At that time, the maximum evaluation under 
that Diagnostic Code was 40 percent.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (1967).

The Board has carefully reviewed the evidence of record at 
the time of the December 1967 RO rating decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that clear 
and unmistakable error was committed by the RO in its 
December 1967 rating decision.  On this point, the Board must 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of clear and unmistakable.  
Fugo, 6 Vet. App. at 43-44 ("[i]t must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'" and, there is a "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).

The Board finds that the veteran has failed to show that the 
December 1967 RO rating decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.

Theoretically, at the time of the December 1967 rating 
decision, there was the potential for separate evaluations of 
60 percent (under Diagnostic Code 5255) and 40 percent (under 
Diagnostic Code 5314) for a combined evaluation of 80 
percent.  See 38 C.F.R. § 4.25 (1967).  The regulatory 
provisions of 38 C.F.R § 4.55(b) at that time, however, 
provided that two or more severe muscle injuries about a 
single joint may be combined but not in combination receive 
more than the rating for ankylosis of the joint at an 
intermediate angle.  At that time, intermediate ankylosis of 
the hip warranted a 70 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (1967).

Thus, assuming, without deciding, that the veteran had 
sustained severe injuries to two muscle groups (the Muscle 
Group(s) involved have never been clearly identified for 
rating purposes), the veteran would not have been entitled to 
an evaluation in excess of 70 percent.  See 38 C.F.R. 
§ 4.55(b).  Additionally, the 70 percent maximum schedular 
evaluation was further limited by 38 C.F.R. § 4.14 (1967), 
the avoidance of pyramiding, which indicates that the 
evaluation of the same manifestations under different 
diagnoses is to be prohibited.

As Diagnostic Code 5314 (38 C.F.R. § 4.56 (d), type of 
injury, shattering bone fracture) and Diagnostic Code 5255 
each applied to both bone involvement and hip and knee 
function, the Diagnostic Codes overlapped.  The question then 
became whether the remainder of the impairment, to the extent 
that the functional loss did not overlap, more nearly 
approximated intermediate ankylosis of the hip.  

It must be noted that factually, on VA examination in 
November 1967, the veteran was walking with crutches and was 
able to bear only slight weight.  There was moderate atrophy 
of the right thigh and no limitation of motion of the right 
knee, ankle and foot.  Hip flexion was noted to be 105 
degrees, extension to 0 degrees, abduction to 15 degrees, 
adduction to 40 degrees, and internal and external rotation 
to 10 degrees.

On the basis of the law and the facts, the RO's continuance 
of the 60 percent evaluation was debatable, so that it could 
not be said that reasonable minds could only conclude that 
the decision was fatally flawed at the time it was made.  
Here, the veteran is essentially expressing disagreement as 
to how the facts were then weighed or evaluated, which, 
cannot form the basis of a valid claim of clear and 
unmistakable error in a rating decision.  Russell, 3 Vet. 
App. at 313 ("In order for there to be a valid claim of 
clear and unmistakable error, . . . the claimant, in short, 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.").  Thus, the RO's determination to 
evaluate the veteran's service-connected gunshot wound of the 
right femur with nonunion under Diagnostic Code 5255 cannot 
constitute clear and unmistakable error.

For these reasons, the Board has determined that the veteran 
has not raised a valid claim for clear and unmistakable error 
as to the December 1967 rating decision, which continued the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granted a total rating for 
compensation based upon individual unemployability.  Thus, 
that decision has become final.  See 38 U.S.C.A. § 7105(c)


ORDER

The December 21, 1967, RO rating decision, continuing the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granting a total rating for 
compensation based upon individual unemployability, was not 
clearly and unmistakably erroneous.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

